On April 13, 1978, we issued an order in the above proceeding publicly reprimanding the respondent, John F. Sherlock, Jr., for his failure to file a response to a complaint filed by a client with this court’s Disciplinary Board in May 1977. The order contained an admonition informing the respondent that his failure to file the response would result in an order being entered, without any further notice, indefinitely suspending him from the practice of law. On June 19, 1978, the Board’s counsel informed this court that the respondent had not filed the required response.
Accordingly, it is hereby ordered that the respondent, John F. Sherlock, Jr., be and he is hereby suspended from engaging in the practice of law in this state until further order of this court.